FILED
                              NOT FOR PUBLICATION                            SEP 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SANJEEV DEEPAK,                                   No. 11-72642

               Petitioner,                        Agency No. A078-673-357

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Sanjeev Deepak, a native and citizen of India, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Malty v. Ashcroft, 381

F.3d 942, 945 (9th Cir. 2004). We deny the petition for review.

      The BIA did not abuse its discretion by denying Deepak’s motion to reopen

as untimely where the motion was filed more than seven years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and Deepak failed to present sufficient evidence

of changed circumstances in India to qualify for the regulatory exception to the

time limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also

Malty, 381 F.3d at 945 (“The critical question is . . . whether circumstances have

changed sufficiently that a petitioner who previously did not have a legitimate

claim for asylum now has a well-founded fear of persecution.”) Deepak’s

contention that the BIA failed to consider all the evidence he presented with the

motion to reopen is not supported by the record.

      PETITION FOR REVIEW DENIED.




                                           2                                    11-72642